ON REHEARING
PER CURIAM.
After further consideration of this matter, we are of the opinion that the cause should be remanded to the circuit court so that a hearing may be held to determine whether a transcript of the evidence can be obtained. Pope v. State, Ala.Cr.App., 345 So.2d 1388 (1976).
The judgment of the Court of Criminal Appeals is reversed, and the cause is remanded to that court with directions to remand the cause to the circuit court for a hearing on the possibility and feasibility of obtaining a transcript of the evidence.
APPLICATION GRANTED; REVERSED AND REMANDED WITH DIRECTIONS.
All the Justices concur.